Citation Nr: 1241896	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-35 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the Veteran's claim for service connection for a nervous disorder.  

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  However, in a March 2012 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2012).

The Board notes that the Veteran's specific claim related to service connection for a nervous disorder.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, to include depression and bipolar disorder. Accordingly, the Board has recharacterized the issues as whether new and material evidence has been submitted reopen a claim for service connection for an acquired psychiatric disability and service connection for an acquired psychiatric disability. 

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied the Veteran's claim for service connection for a nervous disorder; the Veteran did not appeal this determination within one year of being notified. 

2.  Evidence received since the August 1988 rating decision raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1988 rating decision that denied the claim for service connection for a nervous disorder is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error. 



New and Material Claim

In an August 1988 rating decision, the RO denied service connection for a nervous disorder.  That decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

The claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records which showed that the Veteran indicated being/having had nervous trouble, and depression or excessive worry prior to service entry in September 1970.  Additionally, he was seen in the health clinic due to being extremely upset about his marital problems in June 1971.  Post-service records show that the Veteran was hospitalized for 17 days in February 1988 for major depressive disorder.  He was afforded a VA examination in June 1988, during which the Veteran reported having a nervous breakdown in the Army in Germany in 1971-1972.  The examiner noted that the February 1988 treatment was the Veteran's third hospitalization and the Veteran reported a history of similar episodes of depression in 1984 and 1985 which resolved spontaneously.  The examiner gave impressions of history of adjustment disorder while in the Army, history of depressive episodes in 1984 and 1985 spontaneously resolved, and history of depression (February 1988 episodes).  The examiner also noted that the Veteran had chronic anxiety symptoms throughout his life.  

In denying the claim for service connection in August 1988, the RO indicated that there was no diagnosis rendered during service and there was no evidence of an acquired psychiatric disorder in service or within the presumptive period following service.  

To reopen the claim, the new evidence must show that the Veteran has a current acquired psychiatric disorder related to service.   

Since the final rating decision, the pertinent evidence of record includes multiple medical records showing treatment for a current acquired psychiatric disorder.  Significantly, the evidence also includes the Veteran's statements that he was hospitalized for three days in Germany and treated for three months in Germany during service.  Based upon the Veteran's assertions of treatment during service, the RO attempted to obtain additional service treatment records on his behalf.   In a May 2011 memorandum, the RO made a formal finding on the unavailability of inpatient clinic records from the Wurzburg Army Hospital in Germany and Schweinfurt Army Clinic from June 1, 1971, to September 1, 1971.  The RO indicated that it exhausted all efforts to obtain these records; it had received responses from the service department that searches from both facilities were negative for the Veteran's records.  

Based on the new evidence, the Board finds that there is now sufficient evidence to reopen the claim.  Although additional service records were not obtained, the Veteran is competent with regard to his statements as to in-service treatment for psychiatric problems during service.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for an acquired psychiatric disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required obtain medical opinions.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  At the outset, the Board notes that the Veteran is competent to report that he had depression/excessive worry, nervous trouble at service entry.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, he did not specify and the record does not reflect a diagnosis for a disorder at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A 
§ 1111).  Although service treatment records are negative for any findings or diagnoses of an acquired psychiatric disorder, he was seen on one occasion in June 1971 for upset over marital problems.  On the Report of Medical History prior to service entry, the Veteran indicated being/having had  nervous trouble and depression or excessive worry prior to service entry in September 1970.  Additionally, the Veteran contends that he was he was hospitalized for three days in Germany and treated for three months in Germany during service for a nervous disorder.  The Veteran is competent to state that he was hospitalized for an acquired psychiatric disorder during service, and for purposes of this remand, the Board finds that the Veteran's assertions in this regard are credible.  Accordingly, the Board is of the opinion that on remand a VA examination would be probative in ascertaining the nature and etiology of any current acquired psychiatric disorder, to include whether there is clear and unmistakable error that an acquired psychiatric disorder preexisted the Veteran's active military service.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current acquired psychiatric disorder, including specifically an assessment as to whether any current disorder is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  For each disorder identified, the examiner should indicate:

a)  Whether the disorder clearly and unmistakably existed prior to the Veteran's entrance into active duty.

The examiner should be advised that "clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely."  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

b)  For each disorder that clearly and unmistakably existed prior to service, the examiner should proffer an opinion as to whether the disorder clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disorder during active duty.

c)  For any acquired psychiatric disorder that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service, to include hospitalization during service as asserted by the Veteran.

The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed acquired psychiatric disorder as shown by the evidence of record.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.	Readjudicate the Veteran's claim, to include consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


